Title: To Thomas Jefferson from Benjamin Henry Latrobe, 29 October 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            D Sir,
                            
                            Washington Octr. 29th. 1806.
                        
                        During your illness, from which I sincerely rejoice that you are recovering, I was unwilling personally to
                            intrude upon you, & I am still fearful, lest a visit on business, might not yet be convenient to You. I beg leave
                            therefore to request Your consideration, and indulgence, while I state to you in writing, what I should otherwise have
                            verbally laid before you.—
                        I have heard with great mortification that I have had the misfortune to displease you on the subject of the
                            mode of lighting the chamber of the house of Representatives by means of Pannel lights: and tho’ I do not usually attend
                            to indirect information when I am conscious that I have meant to do my duty,—your note to Mr Lenthall of the 19th. of
                            Octr. stating that we had done wrong, and that this wrong must be repaired, gives me cause to fear that I have incurred
                            your displeasure.
                        If you will be pleased to refer to my letter to You of the 27th. of Augt. you will observe that I have
                            therein stated, that,—owing to the want of Glass, it was probable that we should not open the pannel lights this season,
                            & that I had therefore ordered Mr Lenthall to prepare the roof for them, and also to frame the Lanthorn, “to be put up,
                            if we should be otherwise disappointed. Not receiving any orders from you to the contrary, the plan which I had arranged
                            with Mr Lenthall proceeded uninterruptedly:—namely to frame the rafters, so that the pannel lights with their frames
                            could be dropped in from the outside one by one, that the roof being now made tight, might never be again opened but to
                            the extent of one pannel. If we could thus proceed; I thought that with the arrangements I had made at the Quarries,
                            Congress might occupy their new Hall at Christmas. Thus it will appear that my intentions at least were good. Nothing was
                            more distant from my mind than contumacy or obstinacy in my own opinion.
                        I now earnestly intreat you, that you will please to take into serious consideration what I shall further say
                            on this subject. I am impelled to it by a sense of duty which overcomes every other consideration; and trusting in Your
                            high character for candor, and in that generosity which I have so often experienced, I venture to lay before you, & to
                            defend with energy, opinions which I know to be contrary to your own. To the very responsible post in which you have
                            placed me, I flatter myself that I have been raised by your confidence in my professional knowledge and integrity. I
                            should ill deserve that confidence, did there exist any motive whatever capable of inducing me to keep back my real
                            sentiments,—and, acting against my judgement, to look for my justification in case of the miscarriage of any part of my
                            Works, to the mean resort of charging the blame to superior orders.—
                        In a correspondence on the subject of ribbed Skylights &c. about June 1805, I declared freely my
                            opinion of them. It was;—that however beautiful their effect in the Hal au bled at Paris, they ought not to be used in the
                            Hall of Rep: principally on acct of probable leakage. In a letter from You on the subject,—which I quote
                            only from its impression on my memory,—you permitted me,—if I am not exceedingly mistaken,—to omit them, rather than
                            execute them against my professional judgment:—but you still expressed your wish to retain them, if by any means their
                            inconveniences could be obviated.—Never was I placed in a situation more distressing.—I determined to give to the subject
                            the exertion of all my talents,—and soon submitted to You the plan of the pannelled lights,—which without the least doubt
                            can be perfectly secured from leakage.—I had scarcely sent you the drawings before I most sincerely repented it.
                            Observations made in the Bank of Pennsylvania, pointed out to me that I had not given to the condensation of the moisture
                            of the air on the Glass that consideration which it deserves:—for it is this which produced dropping in all weathers. It
                            was then my duty to have opposed as candidly the pannel lights, as I had the ribbed lights: and though I showed to You a
                            drawing to prove that the Sun, even at the Winter Solstice, would at Noon, shine thro’ them on to the floor of the room,—& stated the objection of condensed moisture, I did not press the point. I was ashamed to condemn my own plan, lest I
                            should appear capricious, & shrink from a recantation. I proceeded therefore to the execution of the project, and on the
                            28th. of Novr. 1805, I gave to Mr Lenthall the working plans of the whole roof at large with all the detail of the
                            lights, their fittings, & their mouldings. On the 6th. of Decr. 1805, I ordered the Glass from Hamburg in Germany, as
                            will appear by the enclosed letter.
                        Thus have I gone on, though entirely contrary to my decided opinion, to the present hour. For I am convinced
                            by the evidence of my senses in numberless cases,—by all my professional experience for near 20 Years,—and by all my
                            reasonings on the subject,—that the pannel lights, if made, must inevitably be again destroyed; partly on account of
                            their most unpleasant light upon the desks,—but chiefly on account of their dropping the condensed vapor, every morning in
                            winter, and always on every change from warmer to colder weather,—over the whole floor of the house.—At the same time I
                            agree, that separately considered, such a cieling would be unique in its kind, and probably the most beautiful in its
                            effect of any that can be imagined.
                        Should my apprehensions be founded, the effect of so expensive and eclatante an alteration would be fatal to
                            my reputation. This I could not but foresee; but I was committed, & resolved to run all risks.—
                        I freely confess that, as the Glass was not here, my not putting the frames of these lights in hand was the
                            result of design: and my reasons were these:
                        The frames, are the sides of truncated spherical Sectors. Of course there are no regular mitres in them. The
                            upper & lower pannelled sides are circular on the face; they have different radii,—& all are circular on the lower
                            edge. By calculation with the assistance of Mr Lenthall, it appeared that our very best workmen could not possibly make
                            one of the lining frames, with the sash frame, under the expence of 10.$,—and that with the stuff, the Venetian blind, and
                            the fitting up they would,—in our shop,—cost at least 15 Dollars each. If measured they would amount to more than 20$.
                        
                     
                        
                            There are 100 lights at 15$
                        =1,500.
                     
                     
                        To make them & put them in, would employ all our 20 Carpenters, one Month, during which time all other work must be laid aside.—
                        
                     
                     
                        
                            When in Philadelphia, I took much pains to ascertain the probability of procuring the Glass, and its cost. It must be plate Glass ⅛ at least thick & would cost, cut & put up ⅌ square at least 12.$
                        1,200.
                     
                     
                        
                            NB. The Glass of the Clock of the Bk of Pennsylvania cut round out of 3 feet square cost 20.$
                        
                     
                     
                        
                            Fitting the Iron round the frames, paintg. & a great deal of Extra labor & screws
                        
                           300.
                        
                     
                     
                        
                        $3,000.
                     
                  
                        Having made these calculations, & the Glass not being on the spot, I resolved at least to postpone so heavy
                            an Expense, untill it could be incurred with effect,—and as the making the Lanthorn was a very small comparative Object,
                            and was always understood to be the dernier resort, in case of the miscarriage of the other scheme of lighting,—and as I
                            did not undertake it without writing to you that I had done so,—I intreat you will acquit me of any intentional wrong.—
                        As an artist, I have two objections against the pannel lights in this particular room that are drawn from the
                            department of Taste: but these I should readily submit.
                        1.) So spangled a cieling, giving an air of the highest gaiety, will I think destroy the solemnity that is
                            appropriate to the object of the edifice.
                        2.) As all the Architecture is solid & projected, its whole Effect will be lost by the destruction of determinate shadows, on which it depends. Every piece of Architecture, as well as of Sculpture,—and
                            every painting even, requires, to be advantageously seen, a Unity of light. I cannot conceive any
                            thing more harmonious, and even magnificent, than this room would be, if lighted by a large Mass of Central light.
                        As to the appearance of the Lanthorn above the parapet,—it will be in perfect Symmetry with the lanthorn that
                            must necessarily take the place of the Skylight of the Center Lobby of the North wing whenever the Roof is altered,—which
                            will be, from necessity, this ensuing Season. And I conceive that these Lanthorns (or Cupolas as they are usually called)
                            will exceedingly relieve the insipidity arising from the squareness of these Masses.—
                        I now beg most respectfully to submit the whole of my own case,—and of the professional question to You, and
                            shall never again intrude a word on the Subject.—Feeling nothing more strongly, than that it is impossible for me to
                            think, speak, or act towards You, but with the highest deference and attachment, I confidently hope that you will restore
                            to me Your favor & good opinion. I am 
                  most respectfully Yours
                        
                            B H Latrobe
                            
                        
                    